Title: Enclosure: Thomas Jefferson’s List of Blankets and Beds to be Distributed to Poplar Forest Slaves, [ca. 10 November 1818]
From: Jefferson, Thomas
To: Yancey, Joel


            
               ca. 10 Nov. 1818
            
            
              
                
                Blankets.
                
                Beds
              
              
                
                Cate
                
                Cate
              
              
                
                Hal
                
                Hanah. Cate’s
              
              
                
                Hanah
                
                Lucinda.
              
              
                
                Sally
                
                Edy
              
              
                
                Armistead
                
                Dinah
              
              
                
                Maria. Cate’s
                
                Betty
              
              
                
                Gawen
                
                Aggy
              
              
                
                Austin
                8. 
                Maria. Nanny’s
              
              
                
                Flora
                Maria having now a child, I promised her a house to be built this winter. be so good as to have it done. place it along the garden fence on the road Eastward from Hanah’s house.
              
              
                
                Fanny
              
              
                
                Edy. 1. for herself
              
              
                
                & 1. for Nancy & Robert
              
              
                
                Dick
              
              
                
                Dinah.
              
              
                
                1. for Joe & Shepherd
                
                
              
              
                
                Betty
                
                
              
              
                
                Cate. Betty’s
                
                
              
              
                
                Jesse
                
                
              
              
                
                Maria. Nanny’s
                
                
              
              
                20. 
                Milly. Nanny’s
                
                
              
            
          